Exhibit 16.1 December 20, 2010 Securities & Exchange Commission Washington D.C. 20549 Ladies and Gentlemen, We have read the statements included under Item 14 in the attached Form 10 of Global Pari-Mutuel Services, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements therein insofar as they relate to our firm.We are not in a position to agree or disagree with the statements regarding the engagement of Friedman LLP. /s/ Hansen, Barnett & Maxwell, P.C. HANSEN, BARNETT & MAXWELL, P.C.
